Field, J.
The only exceptions argued are the exception to the refusal to give the fourth instruction requested, and the exception to the instruction “ that there was no evidence to be submitted to the jury upon the question whether the town had abandoned the lease.” The instruction of the court upon the fourth request was, “ that, it being undisputed that the whole of said pond was within the limits of the town of North Andover, the notice of hearing provided by the Pub. Sts. c. 91, § 13, was not necessary, and no notice was required.” The town of North Andover was the lessee. The Pub. Sts. c. 91, §§ 13, 14, are re-enactments of the St. of 1873, c. 195, and the St. of 1874, c. 135. Notice is required “ to every city or town within whose limits any part of the pond lies,” that the city or town may appear and be heard upon the application for a lease. But when a city or town within whose limits the whole of the pond lies makes the application for a lease, a notice to it would be unnecessary. The notice required is notice to a city or town in its corporate capacity, and notice to' any person or any other body corporate is not required.
There was no evidence that the lease had been determined by the board of commissioners on inland fisheries for breach of any of the conditions contained in it, or that the estate created by the lease had been surrendered by the town, and this surrender accepted by the commissioners. The town was still in possession under the lease, and liable to pay the rent reserved, and to keep its covenants contained in the lease.
Kxeeptions overruled. .